

116 HR 5221 IH: 100% Clean Economy Act of 2019
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5221IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. McEachin (for himself, Ms. Haaland, Mrs. Dingell, Mr. Blumenauer, Mr. Tonko, Ms. Pingree, Mr. Pallone, Mr. Grijalva, Mr. DeFazio, Mr. Scott of Virginia, Mr. Engel, Mrs. Lowey, Mr. Nadler, Mr. Smith of Washington, Ms. Waters, Mr. Thompson of Mississippi, Ms. Lofgren, Ms. Velázquez, Mr. McGovern, Mr. Schiff, Mr. Takano, Mr. Rush, Ms. Adams, Mr. Aguilar, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Bera, Mr. Beyer, Mr. Bishop of Georgia, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cartwright, Mr. Castro of Texas, Ms. Judy Chu of California, Mr. Cisneros, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Crist, Mr. Crow, Mr. Cunningham, Mrs. Davis of California, Ms. Dean, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Doggett, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Ms. Frankel, Mr. Gallego, Mr. Garamendi, Mr. García of Illinois, Mr. Hastings, Mrs. Hayes, Mr. Heck, Mr. Himes, Ms. Houlahan, Mr. Huffman, Ms. Jayapal, Mr. Jeffries, Mr. Johnson of Georgia, Mr. Keating, Ms. Kelly of Illinois, Mr. Kennedy, Mr. Kildee, Mr. Kilmer, Mrs. Kirkpatrick, Ms. Kuster of New Hampshire, Mr. Langevin, Mr. Larsen of Washington, Mr. Larson of Connecticut, Mrs. Lawrence, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Ted Lieu of California, Mr. Lipinski, Mr. Lowenthal, Mr. Luján, Mrs. Luria, Mr. Malinowski, Ms. Matsui, Ms. McCollum, Mr. McNerney, Mr. Meeks, Ms. Meng, Mr. Morelle, Mr. Moulton, Ms. Mucarsel-Powell, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. Panetta, Mr. Pappas, Mr. Payne, Mr. Perlmutter, Mr. Peters, Mr. Phillips, Mr. Pocan, Ms. Porter, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Ms. Roybal-Allard, Mr. Ruiz, Mr. Ryan, Mr. Sablan, Ms. Sánchez, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Mr. Schneider, Mr. Schrader, Ms. Schrier, Mr. Serrano, Ms. Shalala, Ms. Sherrill, Ms. Slotkin, Mr. Soto, Ms. Spanberger, Ms. Speier, Mr. Stanton, Ms. Stevens, Mr. Suozzi, Mr. Thompson of California, Mr. Trone, Ms. Underwood, Mr. Van Drew, Mr. Vargas, Mr. Veasey, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wexton, Ms. Wild, Ms. Wilson of Florida, Mr. Swalwell of California, Mrs. Trahan, Mr. Khanna, Mr. Cicilline, Mr. Horsford, and Mr. Lynch) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo declare a national goal that the United States achieve a 100 percent clean economy by not later
			 than 2050, and for other purposes.
	
 1.Short titleThis Act may be cited as the 100% Clean Economy Act of 2019. 2.National goalIt is hereby declared that it is the national goal for the United States to achieve a 100 percent clean economy by not later than 2050.
 3.FindingsCongress makes the following findings: (1)In 2018, the United Nations Intergovernmental Panel on Climate Change released a report which projected that the global mean surface temperature of the Earth could rise 1.5 °C above preindustrial levels as early as 2030. Increases beyond this threshold would likely have devastating effects on our society.
 (2)The 2018 report indicates that to prevent 1.5 °C of warming above preindustrial levels, emissions from human sources must be reduced by 40 to 60 percent from 2010 levels by 2030, and to net zero emissions by 2050.
 (3)The Federal Government can and must play a leading role in global efforts to minimize climate change and to mitigate its worst effects. By achieving a 100 percent clean economy by 2050, the United States can take a critical step toward meeting that obligation.
 (4)Greenhouse gas pollution, like many other forms of pollution, adversely affects human beings on both local and global scales. These effects are intersectional and accretive, and the cumulative impact of past and present pollution has fallen disproportionately upon already-vulnerable and -marginalized communities, including communities of color, Tribal and indigenous communities, low-income communities, and rural communities. Current and future effects of climate change, including adverse health effects and other harms, are being and will likely continue to be felt first and most severely in many of these same vulnerable communities.
 (5)Governmental action to correct environmental injustice is morally imperative and necessary for public health. Federal policy can and should acknowledge, and make use of, the intersections between the interlinked challenges of correcting environmental injustice and reducing greenhouse gas pollution.
 (6)At the same time, American workers and communities are also suffering from economic inequality and wages are not keeping up with the cost of living for healthcare and other necessities. The trend downward in union representation and the bargaining power that provides for workers has corresponded with an increase in income going to the top 10 percent of earners. Federal climate policy can and should be shaped to diminish economic inequality and expand the rights of workers.
 (7)All people deserve clean air, clean water, a life free from toxic pollution that endanger public health or welfare, and to share in the benefits of a 100 percent clean economy.
 (8)Sound climate policies to achieve a 100 percent clean economy will spur the development and manufacturing of new technologies, the construction and repair of infrastructure, the restoration of natural systems for resilience and carbon sequestration, and the creation of new high-quality jobs. These investments can help ensure the competitiveness of the United States in the global economy.
 (9)As the Federal Government seeks to combat climate change, these new resources and opportunities should be concentrated, as quickly as possible and to the greatest extent practicable, in communities that are currently experiencing or potentially face disproportionate harm from pollution, and that face greater challenges in the transition to a 100 percent clean economy.
			4.Federal agency plans
 (a)Plan developmentThe head of each Federal agency shall, in accordance with this section, develop a plan for actions to be taken by the Federal agency, consistent with the Federal agency’s mission and exclusively through authorities vested in the Federal agency by provisions of law other than this Act, to achieve, in combination with the other Federal agencies, the national goal declared by section 2. Each Federal agency’s plan shall include actions that will—
 (1)make significant and rapid progress toward meeting such national goal; and (2)constitute a substantial change from business-as-usual policies and practices of such Federal agency.
				(b)Actions To meet goals
 (1)In generalActions selected by the head of a Federal agency to include in a plan developed under subsection (a) may include issuing regulations, providing incentives, carrying out research and development programs, reducing the greenhouse gas emissions of such Federal agency itself, and any other action the head of the Federal agency determines appropriate to achieve the national goal declared by section 2.
 (2)SelectionIn selecting actions to include in a plan developed under subsection (a), the head of each Federal agency shall select actions designed to—
 (A)improve public health, resilience, and environmental outcomes, especially for rural and low-income households, communities of color, Tribal and indigenous communities, deindustrialized communities, and communities that are disproportionately vulnerable to the impacts of climate change and other pollution;
 (B)provide benefits for consumers, small businesses, farmers and ranchers, and rural communities; (C)prioritize infrastructure investment that reduces emissions of greenhouse gases and other pollutants, creates quality jobs, and makes communities more resilient to the effects of climate change;
 (D)enhance quality job creation and raise labor standards across the United States economy, including removing policy barriers to labor union organizing, protecting labor agreements, applying prevailing wage, safety and health protections, domestic content, and other provisions;
 (E)lead in clean and emerging technology production and manufacturing across the supply chain and align policies to ensure United States companies retain their competitive edge in a clean economy;
 (F)ensure fairness and equity for workers and communities affected by the transition to a 100 percent clean economy; and
 (G)prepare communities for climate change impacts and risks. (c)Proposed plan (1)Public commentNot later than 6 months after the date of enactment of this Act, the head of each Federal agency shall make the proposed plan of the Federal agency developed under subsection (a) available for public comment.
 (2)Interagency reviewNot later than 9 months after the date of enactment of this Act, the head of a Federal agency, after considering public comments and revising a proposed plan developed under subsection (a), as appropriate, shall submit the proposed plan to the Administrator for review and comment. The Administrator, in consultation with the Secretary where appropriate, shall—
 (A)evaluate the sufficiency of each such proposed plan individually, and in combination with the proposed plans of other Federal agencies, to achieve the national goal declared by section 2; and
 (B)provide, not later than 90 days after receiving the proposed plan of a Federal agency, written recommendations to such Federal agency to ensure that the plan is individually, and in combination with the proposed plans of other Federal agencies, sufficient to achieve the national goal declared by section 2 and advance the objectives listed in subsection (b)(2).
 (d)SubmissionNot later than 15 months after the date of enactment of this Act, the head of each Federal agency shall make public and submit to Congress—
 (1)a plan developed under subsection (a) that incorporates revisions to the proposed plan, as appropriate, to address the recommendations provided by the Administrator under subsection (c);
 (2)the recommendations provided by the Administrator under subsection (c); and (3)recommendations of the Federal agency on additional authority for the Federal agency, if any, that would be helpful for such Federal agency, in combination with the other Federal agencies, to achieve the national goal declared by section 2.
 (e)Technical assistanceThe Administrator, in consultation with the Secretary as appropriate, shall provide technical assistance upon request by any Federal agency in developing or revising a plan under this section.
 (f)ImplementationBeginning not later than 15 months after the date of enactment of this Act, the head of each Federal agency shall implement the plan of the Federal agency developed under subsection (a) and submitted to Congress under subsection (d).
 (g)RevisionsNot less frequently than every 24 months after the head of a Federal agency submits to Congress the Federal agency’s plan under subsection (d), the head of such Federal agency, in consultation with the Administrator, shall review and revise the plan to ensure it is sufficient to achieve, in combination with the plans of the other Federal agencies, the national goal declared by section 2. The head of each Federal agency shall include the conclusion of each such review and any revised plan resulting from such review in the next annual report required under subsection (h).
 (h)Annual reportNot later than March 31 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under subsection (d), and not later than March 31 of each year thereafter, the head of each Federal agency shall issue a public report on the plan of such Federal agency (including any revisions to such plan), actions taken by the Federal agency pursuant to such plan, and the effects of such actions, during the preceding calendar year.
			5.Accountability
 (a)EPA review and reportsThe Administrator shall— (1)monitor the overall progress of the United States in reducing greenhouse gas emissions and toward achieving the national goal declared by section 2; and
 (2)not later than September 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 4(d), and not later than September 30 of each year thereafter, submit to Congress and publish a report on such progress that includes—
 (A)a review of how such greenhouse gas emissions reductions relate to the international commitments of the United States; and
 (B)recommendations developed under subsection (b). (b)RecommendationsThe Administrator shall include—
 (1)in each annual report submitted under subsection (a), as appropriate, after consulting with the Secretary and considering any recommendations of the Advisory Committee, recommendations regarding the rate of progress of the United States toward achieving the national goal declared by section 2; and
 (2)in an appendix to each such annual report, the recommendations of the Advisory Committee. 6.Clean Economy Federal Advisory Committee (a)EstablishmentNot later than 3 months after the date of enactment of this Act, the Administrator shall—
 (1)establish an advisory committee, to be known as the Clean Economy Federal Advisory Committee, to make recommendations described in subsection (c); and
 (2)appoint the following members to the Advisory Committee that reflect diversity in gender, age, race, and geography:
 (A)Two members who are State officials from different States, including at least 1 official from a State that has adopted greenhouse gas reduction targets.
 (B)Two members who are local government officials from different States than the States represented by the members appointed pursuant to subparagraph (A), including—
 (i)1 official from a city or county that has adopted greenhouse gas reduction targets; and (ii)1 official from a city or county that is impacted by the transition away from fossil energy.
 (C)One member who represents an environmental nonprofit organization with expertise in mitigation of greenhouse gas emissions.
 (D)Two members who are members of environmental justice organizations representing environmental justice communities.
 (E)Two members who are members of climate justice organizations representing communities on the front lines of climate change.
 (F)Two members who are representatives of Tribal communities, including— (i)1 member from a community impacted by pollution from the fossil fuel industry; and
 (ii)1 member from a community impacted by the transition away from fossil energy. (G)Two members who are members of the National Academy of Sciences and have expertise in climate science.
 (H)Four members who are employed by organized labor unions, including— (i)1 member from a utility sector union;
 (ii)1 member from a transportation sector union; (iii)1 member from a manufacturing union; and
 (iv)1 member from a building trades union. (I)Two members who are employed by the power sector, including at least 1 member from a business in the clean energy industry.
 (J)Two members of the agriculture industry, including 1 member who is a farmer or rancher and 1 member who represents an organization that represents family farms.
 (K)Two members from the transportation sector, including at least 1 member who is a representative of a public transit industry.
 (L)Two members from the manufacturing sector, including at least 1 member who is from a business that has committed to net-zero greenhouse gas emissions.
 (M)Two members from the commercial and residential building sector, including at least 1 member who is from a business that has committed to improving energy efficiency in commercial or residential buildings.
 (N)One member with expertise in public health. (O)One member who is a young person who is associated with a climate and environmental organization.
					(b)Organization; termination
 (1)SubcommitteesThe Advisory Committee may, as the Advisory Committee determines appropriate, establish subcommittees to provide advice to the full Advisory Committee on matters within the respective subcommittee’s area of expertise. At a minimum, the Advisory Committee shall consider establishing subcommittees on—
 (A)environmental justice; (B)climate justice;
 (C)fairness and equity for workers; and (D)the transition of communities dependent upon fossil fuels.
 (2)MeetingsThe Advisory Committee shall meet not less frequently than 3 times in the first year after it is established, and at least annually thereafter.
 (3)TermsA member of the Advisory Committee shall be appointed for a term of 2 years and the Administrator may reappoint members for no more than 3 consecutive terms.
 (4)VacanciesAny vacancy in the Advisory Committee shall be filled by the Administrator in the same manner as the original appointment and not later than 180 days after the occurrence of the vacancy.
 (5)ChairThe Advisory Committee shall appoint a chair from among the members of the Advisory Committee by a majority of those voting, if a quorum is present.
 (6)QuorumA 2/3 majority of members of the full Advisory Committee shall constitute a quorum. (7)Applicability of FACAThe Advisory Committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
 (8)TerminationThe Advisory Committee shall terminate on December 31, 2050. (c)Recommendations (1)Interim goalsNot later than 15 months after the date of enactment of this Act, and upon the request of the Administrator thereafter, the Advisory Committee shall submit to the Administrator recommendations on one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 2.
 (2)Annual reviewNot later than June 30 of the calendar year after the calendar year in which each Federal agency is required to submit to Congress a plan under section 4(d), and not later than June 30 of each year thereafter, and upon the request of the Administrator, the Advisory Committee may provide recommendations for the Administrator to consider in developing recommendations to include in the annual report required under section 5.
 (3)Other mattersUpon the request of the Administrator, or upon the Advisory Committee’s initiative, the Advisory Committee may provide recommendations for the Administrator to consider regarding any of the matters addressed by this Act.
				7.Recommendations for interim goals
 (a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall, after consulting with the Secretary and obtaining the recommendations of the Advisory Committee, recommend to Congress one or more interim greenhouse gas emissions reduction goals for the United States to achieve before achieving the national goal declared by section 2. In selecting one or more such interim goals to recommend to Congress, the Administrator shall consider—
 (1)the best available science on the needed pace of reducing greenhouse gas emissions to limit global warming to 1.5 °C;
 (2)the international commitments by the United States to address climate change, so as to ensure that any interim goal is, at a minimum, consistent with such commitments; and
 (3)the degree of progress considered necessary by a given date to maximize the likelihood that there is an economically and technically feasible path forward from such date to achieve the national goal declared by section 2.
 (b)UpdatesUpon request of Congress, or any new international commitment by the United States to address climate change, the Administrator may recommend to Congress revised or additional interim goals.
 8.DefinitionsFor purposes of this Act: (1)Advisory CommitteeThe term Advisory Committee means the Clean Economy Federal Advisory Committee established pursuant to section 6.
 (2)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (3)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.
 (4)Greenhouse gasThe term greenhouse gas means the heat-trapping gases for which the anthropogenic emissions are estimated and reported in the most recently issued Inventory of U.S. Greenhouse Gas Emissions and Sinks prepared annually by the Environmental Protection Agency in accordance with the commitments of the United States under the United Nations Framework Convention on Climate Change.
 (5)100 percent clean economyThe term 100 percent clean economy means, with respect to the United States, economy-wide, net-zero greenhouse gas emissions, or negative greenhouse gas emissions, after annual accounting for sources and sinks of anthropogenic greenhouse gas emissions consistent with the coverage of emissions reported by the United States under the United Nations Framework Convention on Climate Change.
 (6)SecretaryThe term Secretary means the Secretary of Energy. 